Order of the Supreme Court, Queens County, dated September 9, 1965, affirmed insofar as it may be treated as one denying an application in the nature of coram nobis. Appeal dismissed insofar as it is from the phase of the order which denied a motion to dismiss an indictment. An order denying a motion to dismiss an indictment is reviewable only on an appeal from an ensuing judgment of conviction (People v. Marx, 27 A D 2d 548; People v. Stewart, 20 A D 2d 675). The specific ground for the motion presently in question was also the basis for two similar motions which were made prior to rendition of the judgment of conviction in this case; and the denials of those motions were also reviewable only on appeal from the judgment. However, the motion which resulted in the present order can also be considered as in the nature of a writ of error coram nobis; but such remedy will not lie as an alternative remedy to an appeal from the judgment (People v. Sullivan, 3 N Y 2d 196). Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.